REVENUE SHARING AGREEMENT THIS REVENUE SHARING AGREEMENT (this “Agreement”) is made and entered into this 20th day of August, 2012, by and between CIRTRAN BEVERAGE CORP., a Utah corporation (“CBC”); and PB ENERGY CORPORATION, a Utah corporation (“PBE”). Recitals A.Pursuant to that certain Asset Purchase Agreement dated August 20, 2012 (“APA”), CBC conveyed to PBE certain tangible and intangible properties and rights, including (a)all of its non-terminated contracts with sub-distributors and sub-manufacturers of Playboy Energy Drink (“Product”), including any and all rights of non-circumvention; (b)a right to contract with and/or transact business with any past or present sub-distributors and sub-manufacturers notwithstanding non-circumvention provisions in terminated sub-agreements; (c)all Product-related inventory, including any and all point of sale items; (d)any and all tangible personal property of Seller to the extent related to the Product; (e)all accounts, accounts receivable and notes receivable due from non-terminated sub-distributors and/or sub-manufacturers of the Product; (f)all trade secrets, formulas, designs, artwork, marketing plans, marketing materials, contact lists, customer lists, and other intellectual property, all to the extent, and only to the extent, relating to the Product; and (g)all of Seller’s right, title and interest, if any, under the Distribution Contracts (as defined below) (the “Transferred Assets”), all as more particularly set forth in such APA. B.As partial consideration for the conveyance by Seller to PBE of the Transferred Assets, PBE agreed to pay to CBC certain amounts determined by reference to the gross revenue received by PBE from marketing and selling the Product pursuant to that certain “Product License Agreement” executed as of August 8, 2012, by and between PLAYBOY ENTERPRISES INTERNATIONAL, INC., a Delaware corporation, which appears therein as licensor, and PBE, which appears therein as licensee (the “License”). CBC and name desire to enter into this Agreement to evidence the obligation of PBE to make such payments. This is the Revenue Sharing Agreement referred to in the APA and that is executed simultaneously with the closing of the transfer of the Transferred Assets as provided therein. Agreement NOW THEREFORE, upon the foregoing premises, which are incorporated herein by reference, and for and in consideration of the APA and the mutual promises and covenants contained herein, the receipt and adequacy of which are hereby acknowledged, the parties hereby expressly agree as follows: 1.DEFINITIONS.In this Agreement the following words shall have the following meanings: 1.1“Affiliate” shall mean a Person that directly or indirectly Controls, is Controlled by or is under common Control with another Person now or in the future, or that has any overlap in management, officers, directors, employees or owners. 1.2“Agreement” shall mean this document, including all schedules and exhibits hereto. 1.3“Commencement Date” shall mean the date on which (i)a Chapter 11 Plan (and all related documents) (collectively, the “Plan”) is confirmed by order of the Bankruptcy Court in the bankruptcy case entitled In re Play Beverages, LLC, Case No. 11-26046 pending in the United States Bankruptcy Court for the District of Utah (the “Bankruptcy Case”), (ii)the order confirming the Plan (“Confirmation Order”) becomes a Final Order, and (iii)the “Effective Date” of the confirmed Plan occurs. 1 1.4“Control” shall mean the possession, directly or indirectly, through one or more intermediaries, of the power to direct or cause the direction of management or policies of a Person, whether through ownership of equity, voting or other interests, by contract or otherwise.A shareholder, member, partner or other holder of equity securities shall not be deemed to have “Control” of a Person unless he, she or it controls more than fifty percent (50%) of the voting rights of the Person and/or has the right to appoint a majority of the directors, officers or managers of the Person. 1.5“Distributor Payments” shall mean any initial fees from a distributor in order to secure rights to distribute the Products in a certain region or territory. 1.6“Event Revenue” shall mean revenue generated in connection with events. 1.7“Gross Revenue” shall mean all consideration received by PBE relating to the manufacture, sale or promotion of Product, less only:(a)returns, refunds, credits and allowances actually made or allowed by or to distributors, subcontractors or other customers for Product; (b)customary trade discounts (including anticipations) afforded to and actually taken by distributors, subcontractors or other customers against payment for the Licensed Product; and (c)taxes or tariff’s assessed on sales or importation (only where applicable and where paid or payable by PBE).Without limitation, “Gross Revenue” shall include cash consideration paid to PBE on account of:(i) Retail Sales; (ii)Wholesale Sales; (iii) Distributor Payments; and (iv) Event Revenue.PBE understands, agrees and acknowledges that in the event that any sale or other disposition or transfer of Product is made by or on behalf of PBE to any person, organization, middleman, distributor, Subcontractor or other entity of any kind related or connected in any manner to PBE, or its officers, directors or major shareholders (individually and/or collectively “a Related Third Party”), the amount used for reporting Gross Revenue of such a sale or transfer shall always be the amount of cash or other consideration booked and/or received by PBE only from the first party that is not an Affiliated third party in the commercial chain for the sale or transfer of the Product leading from PBE to the final consumer.Stated another way, Gross Revenue shall not include revenues received by distributors, subcontractors or other third parties upon their sale or resale of Product.PBE’s receipt of a cash deposit, letter of credit or other security to assure future payment does not constitute Gross Revenue until earned by PBE. 1.8“Internet Sales” shall mean the advertisement, promotion and sale of Products to individual consumers who submit orders for such Products directly through an E-Commerce Website consistent with the terms of this Agreement. 1.9“Product” shall mean non-alcoholic energy drinks, non-alcoholic energy shots and any other non-alcoholic energy beverages, all of which may be manufactured, advertised, promoted, distributed and sold by or for PBE pursuant to the License. 1.10“Person” shall mean any natural person, unincorporated association, partnership or legal or incorporated entity, such as a company or corporation. 1.11“Reporting Period” shall mean a three month period commencing on the first day of the month in which the Commencement Date occurs and ending on the last day of each three months thereafter. 1.12“Retail Sales” shall mean revenue generated under this Agreement in connection with consumer retail purchases of the Products. 2 1.13“Sales,” whether at retail or wholesale, means and refers to the invoice quantity and invoice price charged by PBE for Product less:(a)returns, refunds, credits and allowances actually made or allowed by or to distributors, subcontractors or other customers for Product; (b)customary trade discounts (including anticipations) afforded to and actually taken by distributors, subcontractors or other customers against payment for the Product; and (c)taxes or tariff’s assessed on sales or importation (only where applicable and where paid or payable by PBE).
